 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                  ***
 6    UNITED STATES OF AMERICA,                           Case No. 2:16-cr-00265-GMN-CWH
 7                          Plaintiff,
                                                          ORDER
 8          v.
 9    ERNESTO MANUEL GONZALEZ, et al.,
10                          Defendants.
11

12          Presently before the court is defendant Ernesto Manuel Gonzalez’s motion for specific

13   Federal Rule of Criminal Procedure 16(a)(1)(E)(iii) discovery (ECF No. 844), filed August 11,

14   2018, the government’s response (ECF No. 1174), filed September 27, 2018, and Gonzalez’s

15   reply (ECF No. 1211), filed October 1, 2018.

16          Defendants Neddenriep, Halgat, Perez, Juarez, Morales, Henderson, Gillespie, Palafox,

17   Coleman, Ramirez, Davisson, and Voll move to join the motion (ECF Nos. 852, 875, 880, 893,

18   908, 930, 967, 982, 1008, 1043, 1053, 1079). Coleman, Juarez, Halgat, and Voll joined

19   Gonzalez’s reply. (ECF Nos. 1214, 1222, 1268, 1296.)

20          Gonzalez moves for the government’s disclosure of a mirror image hard drive copy of a

21   specific Apple computer and three cell phones within the government’s possession, custody, and

22   control. The government indicates that it is having a mirror imaged copy made of the computer

23   and will make it available to Gonzalez when it is ready, and it will make the cell phones available

24   for Gonzalez’s expert for copying. Gonzalez replies that the government’s proposal is acceptable.

25   Accordingly, there is no dispute to resolve, and the motion is granted. Nor does the government

26   oppose the joinders to the motion.

27          IT IS THEREFORE ORDERED that the joinders to motion for order requiring

28   government to disclose a mirror image hard drive copy of a specific Apple computer and three
 1   cell phones by defendants Neddenriep, Halgat, Perez, Juarez, Morales, Henderson, Gillespie,

 2   Palafox, Coleman, Ramirez, Davisson, and Voll (ECF Nos. 852, 875, 880, 893, 908, 930, 967,

 3   982, 1008, 1043, 1053, 1079), and Coleman, Juarez, Halgat, and Voll’s joinders to Gonzalez’s

 4   reply (ECF Nos. 1214, 1222, 1268, 1296) are GRANTED.

 5          IT IS FURTHER ORDERED that the motion for specific Federal Rule of Criminal

 6   Procedure 16(a)(1)(E)(iii) discovery (ECF No. 844) is GRANTED, as stated herein.

 7

 8          DATED: December 11, 2018

 9

10

11                                                      C.W. HOFFMAN, JR.
                                                        UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                               Page 2 of 2
